Charles Erickson was duly tried and convicted of an attempt to commit the crime denounced by Section 7308, C.G.L., 1927. F.S.A. Sec. 817.11. That section of the statutes makes it a crime to defraud, or attempt to defraud any individual, or individuals, out of anything of value, by assuming to have or to be able to obtain any secret, advance, or inside information regarding any person, transaction, act or thing, whether such person, transaction, act or thing exists or not. *Page 636 
Sentence was imposed under Section 7309 C.G.L., 1927. F.S.A. Sec. 817.12.
Erickson now makes application for a writ of habeas corpus, contending that his incarceration is illegal because sentence was imposed without there first being an adjudication of guilt. See Sections 247, 248, 251, Florida Criminal Procedure Act, Acts 1939, c. 19554, F.S.A. Secs. 921.01, 921.02, 921.05.
The judgment complained of conforms in all respects to the form of judgment recommended in Mathis v. State, 67 Fla. 277,64 So. 944, and approved by a long line of decisions of this Court. Though brief, it contains within it a judicial determination of defendant's guilt, and consequently is sufficient. Ellis v. State, 100 Fla. 27, 129 So. 106, 109, 69 A.L.R. 783.
The point is also raised by petitioner that sentence should have been imposed upon him under Section 7544, C.G.L. 1927, F.S.A. Sec. 776.04, instead of under Section 7309,supra.
Section 7544 prescribes penalties for attempts to commit offenses prohibited by law only in cases where no express provision is otherwise made for the punishment of such attempt. It has no application to the present case, for the penalty for violation of Section 7308, supra is expressly prescribed by Section 7309, supra.
The application for writ of habeas corpus is denied.
It is so ordered.
BUFORD, C. J., BROWN and THOMAS, JJ., concur.